DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recites “a higher convolutional layer”, however, there is no clear meaning of such a phrase.  Applicant appears to refer to Fig. 2,  however, the drawing is just an illustration of a mathematical concept that could have been drawn in many different ways/directions, the “a higher convolutional layer” drawn in one direction may not be “higher” in different directions. Therefore, such a phrase has no definitive meaning.   Claims 2-7,9-14, 16-20 are also rejected since they recite the limitations in claims 1,8 or 15.

Also in claims 2, 9 and 16, the term “substantially”. in those claims is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
More in claims 2,9 and 16, the term “lateral convolutions” is not clear. Again, it appears to refer to Fig. 2,  however, the drawing is just an illustration of a mathematical construct that could have been drawn in different directions, the “lateral” drawn  in one direction may not be “lateral” in different drawings. Also, a convolution is a mathematical operation the has no definitive “lateral” directions, so the meaning of “lateral convolution” does not have definitive meaning either.

The office concludes that because claims 1-20 are indefinite under 35 U.S.C. § 112(b), these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003)(“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP § 2173.06 and the USPTO' s policy of trying to advance prosecution by providing prior art rejections even though the claims are indefinite, these indefinite claims are construed and the prior art is applied as much as practically possible.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5, 8-12 and 15-19 are directed to abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, following 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register / Vol. 79, No. 241 / Tuesday, December 16),  claim 1 is analyzed in steps below:
Step 1:   It claims a method/process, thus falls into one of the statutory categories.
Step 2A: Claim limitations “ performing, at a convolutional layer of a learning model, down-sampling convolution upon image features outputting to a higher convolutional layer; performing, at the convolutional layer, convolution upon same resolution image features; receiving, at the convolutional layer, lower resolution image features from the higher convolutional layer; and fusing, at the convolutional layer, the lower resolution image features received from the higher convolutional layer with the same resolution features convoluted at the same convolutional layer  “ draws to mathematical algorithm of fusing features in convolutional layers, which was identified  as abstract idea in MPEP 2106.04 I.
Step 2B: There is no additional element to make the claim significantly more.

Claims 8 and 15 recites the system and computer readable media respectively for the method of claim 1.  However, those elements are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, thus they are not significantly more, see MPEP 2106.05 I A. 

	Dependent claims 2-5,9-12 and 16-19 just add more details in the algorithm, do not add more meaningful limitations to claim 1, thus are rejected for the same reason.

	It is noted however, claim 6, 13 and 20 are significantly more because they cited “generate an attention map of the fused features” in claimed subject matter, and claims 7 and 14 are also significantly more since they recite the limitations in 6 and 13, respectively.

	 
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8,10-15, 17-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by CHENG ( CN 111598108)

Regarding claim 1, CHENG teaches a method comprising: 
performing, at a convolutional layer of a learning model, down-sampling convolution upon image features(Page 2,  a, a multi-scale convolution module ) outputting to a higher convolutional layer; 
performing, at the convolutional layer, convolution (Page 2, to extract multi-scale convolution characteristic of the input image) upon same resolution image features; 
receiving, at the convolutional layer, lower resolution image features from the higher convolutional layer( Page 2, the convolution characteristic of all branches); and 
fusing, at the convolutional layer, the lower resolution image features received from the higher convolutional layer with the same resolution features convoluted at the same convolutional layer(Page 2, fused by means of element-by-element addition).

Regarding claim 3, CHENG teaches the method the method of claim 1, wherein a down-sampling convolution comprises a strided convolution, a pooling convolution ( Page 4, global average pool), or a combination thereof.

Regarding claim 4, CHENG teaches the method of claim 1, further comprising a bottommost convolutional layer of the learning model passing highest resolution features to a higher convolutional layer(Page 2,  a, a multi-scale convolution module ).
Regarding claim 5, CHENG teaches the method of claim 1, wherein lower resolution image features and same resolution image features are fused by a weighted combination of a sum of the lower resolution image features and same resolution image features and a product of the lower resolution image features and the same resolution image features( Page 4, the weight of the ith branch, weighting the all branches).
Regarding claim 6, CHENG teaches the method of claim 1, further comprising an attention mapping module performing ( Page 4, fused feature M) more than one attention mapping upon the fused features to generate an attention map of the fused features ( Page 4, used to calculate the attention of the convolutional feature).
Regarding claim 7, CHENG teaches the method of claim 6, wherein at least one attention mapping performed is a parallel unary attention operation ( Page 4, the channel-based attention mechanism, which is dedicated to calculating a channel-based attention vector d belongs to (N + 1) * C).

Claims 8, 10-14 and 15, 17-20 recite the system and computer-readable storage medium for the method of claims 1, 3-7.  Since CHENG also teaches and computer-readable storage medium (Page 2, CPU, memory), claims  8, 10-14 and 15, 17-20 are also rejected.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661


/Jiangeng Sun/Examiner, Art Unit 2661